        Case 1:21-cv-00422-JHR-JFR Document 2 Filed 05/04/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO


DIANE GARRITY, in her capacity as
Court-Appointed Guardian Ad Litem for
JANE DOE, a minor,

               Plaintiff,


       v.                                             Case No.: 1:21-cv-00422


BOARD OF EDUCATION OF THE PECOS
INDEPENDENT SCHOOL DISTRICT,
JOSHUA GREGORY RICO, in his individual capacity,
FRED TRUJILLO, in his individual capacity, and
MICHAEL LISTER, in his individual capacity,

               Defendants.


                                         JURY DEMAND

       COMES NOW Plaintiff, Diane Garrity, in her capacity as Court-Appointed Guardian Ad

Litem for JANE DOE, a minor, by and through her attorneys, The Hemphill Firm, P.C., pursuant

to Fed. R. Civ. P. 38, and hereby demands a trial by jury of all matters triable thereto.

                                                      Respectfully submitted,

                                                      THE HEMPHILL FIRM, P.C.

                                                      By: Linda G. Hemphill, Esq.
                                                      Linda G. Hemphill
                                                      Leigh Messerer
                                                      P.O. Box 33136
                                                      Santa Fe, New Mexico 87594
                                                      (505) 986-8515

                                                      Attorneys for Plaintiff, Diane Garrity, in her
                                                      capacity as Court-Appointed Guardian Ad
                                                      Litem for Jane Doe



                                                  1
